         Case 1:19-cv-03195-JEB Document 28-2 Filed 11/19/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 GUO WENGUI a/k/a MILES KWOK a/k/a                     )
 HO WAN KWOK,                                          )
                                                       )
                                 Plaintiff,            )
                                                       )   Case No. 1:19-cv-3195-JEB
                          v.                           )
                                                       )   Hon. James Boasberg
 CLARK HILL PLC and THOMAS K.                          )
 RAGLAND,                                              )
                                                       )
                                 Defendants.           )

                          DECLARATION OF DAVID P. SAUNDERS

        1.      My name is David P. Saunders. I am over the age of eighteen. I am a partner at

Jenner & Block LLP and am one of the lawyers representing the Defendants in this matter.

        2.      Attached as Exhibit 1 is a true and correct copy of Clark Hill’s responses to

Plaintiff’s requests for production of documents to Clark Hill.

        3.      Attached as Exhibit 2 is a true and correct copy of Clark Hill’s responses to

Plaintiff’s interrogatories to Clark Hill.

        4.      Attached as Exhibit 3 is a true and correct copy of Plaintiff’s responses to

Defendant Thomas Ragland’s requests for production of documents to Plaintiff.

        5.      Attached as Exhibit 4 is a true and correct copy of Plaintiff’s responses to

Defendant Thomas Ragland’s interrogatories to Plaintiff.

        6.      Attached as Exhibit 5 is a true and correct copy of Plaintiff’s responses to

Defendant Clark Hill’s requests for production of documents to Plaintiff.

        7.      Attached as Exhibit 6 is a true and correct copy of Plaintiff’s responses to

Defendant Clark Hill’s interrogatories to Plaintiff.
        Case 1:19-cv-03195-JEB Document 28-2 Filed 11/19/20 Page 2 of 3




       8.      Attached as Exhibit 7 is a true and correct copy of Plaintiff’s responses to

Defendant Clark Hill’s requests for admission to Plaintiff.

       9.      Attached as Exhibit 8 is a true and correct copy of a letter dated August 14, 2020

from Defendants’ counsel to Plaintiff’s counsel.

       10.     Attached as Exhibit 9 is a true and correct copy of a letter dated September 30, 2020

from Plaintiff’s counsel to Defendants’ counsel.

       11.     Attached as Exhibit 10 is a true and correct copy of a letter dated October 14, 2020

from Plaintiff’s counsel to Defendants’ counsel.

       12.     Attached as Exhibit 11 is a true and correct copy of an email chain dated October

20, 2020, between Plaintiff’s counsel and Defendants’ counsel.

       13.     Attached as Exhibit 12 is a true and correct copy of an email chain dated October

29, 2020, between Plaintiff’s counsel and Defendants’ counsel.

       14.     Attached as Exhibit 13 is a true and correct copy of an email on November 17,

2020, sent by Plaintiff’s counsel to Defendants’ counsel.

       15.     Attached as Exhibit 14 is a true and correct copy of the engagement letter dated

September 14, 2017, indicating that Musick Peeler had engaged Duff & Phelps, produced as

Clark_Hill_002118 to Clark_Hill_002123.

       16.     Attached as Exhibit 15 is a true and correct copy of “Kovel” letter from Musick

Peeler to Duff & Phelps, dated September 14, 2017 and produced as Clark_Hill_002130 to

Clark_Hill_002132.

       17.     Attached as Exhibit 16 is a true and correct copy of Plaintiff’s requests for

production of documents to Clark Hill.




                                                   2
          Case 1:19-cv-03195-JEB Document 28-2 Filed 11/19/20 Page 3 of 3




        18.     Attached as Exhibit 17 is a true and correct copy of Plaintiff’s interrogatories to

Clark Hill.

        19.     Attached as Exhibit 18 is a true and correct copy of Defendant Thomas Ragland’s

requests for production of documents to Plaintiff.

        20.     Attached as Exhibit 19 is a true and correct copy of Defendant Thomas Ragland’s

interrogatories to Plaintiff.

        21.     Attached as Exhibit 20 is a true and correct copy of Defendant Clark Hill’s requests

for production of documents to Plaintiff.

        22.     Attached as Exhibit 21 is a true and correct copy of Defendant Clark Hill’s

interrogatories to Plaintiff.

        23.     Attached as Exhibit 22 is a true and correct copy of Defendant Clark Hill’s requests

for admission to Plaintiff.

        24.     Attached as Exhibit 23 is a true and correct copy of Plaintiff’s first initial

disclosures, served on April 14, 2020, before they were supplemented.

        25.     Pursuant to Rule 37(a), and as detailed in the accompanying memorandum, I certify

that counsel for Defendants met and conferred with counsel for Plaintiff on multiple occasions in

advance of filing their motion, including on November 18, 2020. In a pre-motion hearing on

November 5, 2020, the Court granted Defendants permission to file the accompanying motion to

compel. To the best of my knowledge, Plaintiff opposes Defendants’ motion to compel.

        I declare under penalty of perjury that the foregoing is true and correct. See 28 U.S.C.

§ 1746.

Executed on November 19, 2020

                                              /s/ David P. Saunders
                                              David P. Saunders

                                                 3
